BURGESS, Justice,
dissenting.
I respectfully dissent. I would conditionally grant the mandamus as to the sanctions and abate the remaining portion while directing the trial judge to conduct the in camera inspection.
Common sense tells me it is more time effective to have Fieldcrest produce whatever records it has in its possession pertaining to the lawsuits than have relator write to court clerks all over the country and request copies of items already in Field-crest’s possession. This is not to say the trial judge does not possess or use common sense, but only acknowledges that when an appellate court looks at the matter from a detached perspective, a more reasoned result is possible.
With those observations, I respectfully dissent.